Citation Nr: 0426160	
Decision Date: 09/22/04    Archive Date: 09/29/04

DOCKET NO.  96-23 994	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Hartford, 
Connecticut


THE ISSUES

1.  Entitlement to an increased evaluation for post traumatic 
stress disorder (PTSD), currently evaluated as 50 percent 
disabling.

2.  Entitlement to a total disability evaluation for 
compensation, based on individual unemployability (TDIU).



REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant




ATTORNEY FOR THE BOARD

Michael F. Bradican


INTRODUCTION

The veteran served on active duty from December 1950 to 
December 1953.

This matter comes to the Board of Veterans' Appeals (Board) 
from rating decisions of April 1996 and January 2003 by the 
Department of Veterans Affairs (VA) Regional Office (RO).

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify you if 
further action is required on your part.


REMAND

The Board finds that specific additional development of the 
claim for TDIU is warranted.  VA outpatient treatment records 
of the veteran's monthly PTSD therapy group show notations 
from J. Thomas Rayne, Ph.D., who opined that the veteran is 
unemployable due to PTSD.  See, e.g., VA outpatient clinic 
records dated in April and July 2002.  The record also 
indicates that the two most recent examination request 
worksheets from the RO specified that the examiner  comment 
on the impact of the veteran's PTSD on his ability to engage 
in substantially gainful employment.  Those examination 
reports, dated in November 2002, and April 2004, do not 
address this issue, aside from remarking that the veteran 
does not seek work due to his non-service connected pulmonary 
condition.  In particular they do not address whether PTSD, 
together with his other service connected disorders alone 
preclude substantially gainful employment.

The ultimate question in a claim for a TDIU is whether the 
veteran, because of his service-connected disorders alone, is 
incapable of performing the physical and mental acts required 
by employment.  See 38 C.F.R. §§ 3.340, 3.341, 4.16(a) 
(2003); Van Hoose v. Brown, 4 Vet. App. 361 (1993).  The VCAA 
requires that VA provide a medical examination or, obtain a 
medical opinion, when such an examination or opinion is 
necessary to make a decision on the claim.  38 U.S.C.A. § 
5103A(d) (West 2002).

Therefore, on remand, the veteran needs to be scheduled for a 
social and industrial survey, which is to be followed by a 
new VA psychiatric examination to obtain medical opinion 
evidence as to whether his service connected disabilities 
alone preclude him from securing or following a substantially 
gainful occupation.  38 U.S.C.A. § 5103A(d); 38 C.F.R. §§ 
3.340, 3.341, 4.16(a).

As to the claim of entitlement to an increased rating for 
PTSD, while a VA examiner in November 2002 characterized PTSD 
symptomatology as "moderate," the record on appeal shows the 
veteran attends monthly psychiatric counseling sessions, and 
as noted previously, these reports include opinions that the 
veteran is unemployable due to PTSD.  Given the evidentiary 
conflict with respect to the severity of PTSD, the need for a 
new psychiatric examination is reinforced.  Green v. 
Derwinski, 1 Vet. App. 121 (1991); 38 U.S.C.A. § 5103A(d).

In light of the case law, which the Board is legally 
obligated to follow, this case is REMANDED for the following:


1.  The RO must review the claims files 
and ensure that all notification and 
development action required by 38 U.S.C.A. 
§§ 5102, 5103, and 5103A (West 2002) are 
fully complied with and satisfied.  See 
also 38 C.F.R. § 3.159 (2003).  

2.  The veteran should be afforded a VA 
social and industrial survey to assess his 
employment history and day-to-day 
functioning in light of his service 
connected disorders alone.  A written copy 
of the report should be inserted into the 
claims folder.

3.  After associating with the record all 
evidence obtained in connection with the 
above development (to the extent 
possible), the RO should schedule the 
veteran for a VA psychiatric examination.  
The examiner must review the claims 
folders.  All indicated tests and studies 
should be accomplished and all clinical 
findings should be reported in detail.  
The examiner is to provide a multi-axial 
assessment, including the assignment of a 
Global Assessment Functioning (GAF) score; 
an explanation of what the score 
represents; and the percentage of the 
score representing impairment due solely 
due to the service connected PTSD.  The 
examiner should assess the extent of the 
veteran's occupational and social 
impairment due solely to PTSD.  The 
examiner should offer an opinion whether 
it is at least as likely as not that the 
veteran's PTSD alone precludes 
substantially gainful employment.

4.  After the development requested has 
been completed, the RO should review the 
examination reports to ensure that they 
are in complete compliance with the 
directives of this REMAND.  If the reports 
are deficient in any manner, the RO must 
implement corrective procedures at once.

5.  Thereafter, the RO is to enter a new 
rating decision and readjudicate the 
claims at issue.  The RO is advised that 
they are to make a determination based on 
the law and regulations in effect at the 
time of their decision, to include any 
further changes in VCAA and any other 
applicable legal precedent.  If any 
benefit sought on appeal remains denied, 
the veteran and his representative must 
be provided a supplemental statement of 
the case (SSOC).  The SSOC must contain 
notice of all relevant actions taken on 
the claims for benefits, to include a 
summary of the evidence and applicable 
law and regulations considered pertinent 
to the issues currently on appeal.  A 
reasonable period of time should be 
allowed for response.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).



	                  
_________________________________________________
	DEREK R. BROWN
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).




